Citation Nr: 1418062	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-05 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2011, the appellant testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In March 2011, the Board remanded this case for further evidentiary development.  In August 2011, the Board issued a decision denying the Veteran's claim.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the August 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the January 2011 Board hearing.  In order to remedy any such potential error, the Board afforded the Veteran an opportunity to receive a new hearing and/or a new decision from the Board.  The Veteran responded that he does not desire a new hearing, but did request the August 2011 decision denying the Veteran's claims of service connection be vacated and a new decision be issued.  In accordance with the Veteran's request, the August 2011 Board decision was vacated in April 2014, and this decision is issued in its place.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss disability is manifested, at worst, by Level II hearing loss in the right and left ear.
CONCLUSION OF LAW

The criteria for a compensable initial evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

Here, the RO sent to the appellant a VCAA letter dated October 2007, which essentially complied with statutory notice requirements as outlined above.  At this time, VA notified the appellant of the disability rating and effective date elements of his claims.  This notice was given prior to the rating decision appealed by the appellant.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the appellant's increased rating claim arises from his disagreement with the initial evaluation assigned following the grant of service connection for bilateral hearing loss disability.  Courts have held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.

As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained pertinent records.  All pertinent records have been associated with the claims file.

Furthermore, in accordance with VA's duty to assist obligations, VA afforded the appellant medical examinations in February 2008, July 2009, and more recently in April 2011.  The Board notes that there has been no allegation that the VA examinations were inadequate.  The Board observes the VA examination reports have described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).
The Board finds that the examination reports are sufficiently detailed with recorded history and clinical findings.  Specifically, the examinations were conducted by medical professionals, and the associated report reflects that appropriate audiological testing was conducted and recorded in the report of examination.  The examination included review of the medical records, medical history as obtained from the appellant, and an otoscopic examination.  Therefore, the Board concludes that he was afforded an adequate examination in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, VA provided the appellant the opportunity to have a hearing.  The appellant testified before the undersigned VLJ at a videoconference hearing in January 2011.  In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing has the duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ outlined the issue on appeal and per the appellant's testimony and questioning from the his representative it is clear that the appellant understood that evidence tending to show that pertinent disability was worse than presently rated would be helpful in establishing the claim.  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

It is noted that, in March 2011, the Board remanded the claim for further development.  The Board is satisfied there was substantial compliance with its remand orders, which included obtaining treatment records and a current VA audiological examination.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Claim for Increase

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).

Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

The applicable rating criteria for hearing impairment and diseases of the ear were revised effective June 10, 1999.  See 64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. § 4.85).  It is noteworthy that Table VII was amended in that hearing loss is now rated under a single code, Diagnostic Code 6100, regardless of the percentage of disability.

In addition, the regulations were amended to ensure that current medical terminology and unambiguous criteria were used, and to reflect current medical advances.  See 64 Fed. Reg. 25202 (May 11, 1999).  The tables used to assign the Roman numerals and, then, to assign the appropriate disability rating were not changed.  Id.  Further, the amended regulations included additional provisions that pertained to "exceptional patterns of hearing impairment" under 38 C.F.R. § 4.86.  Specifically, hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and to hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).  The appellant filed his claim in 2007 and only the amended regulations are applicable to his claim.

A VA audiological consultation report date December 2007 reflects that puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
45
65
70
LEFT
15
50
50
60

Average puretone thresholds were 48.75 decibels in the right ear and 43.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right and left ear.

A February 2008 VA audiology examination reflects that puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
65
70
LEFT
20
45
50
60

The average puretone thresholds were 47.5 decibels in the right ear and 43.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the both ears.  The diagnosis was bilateral sensorineural hearing loss, left greater than right.

A July 2009 VA audiology examination reflects that puretone thresholds, in decibels, were as follows:


HERTZ



1000
2000
3000
4000
RIGHT
25
45
65
75
LEFT
25
50
50
60

The average puretone thresholds were 52.5 decibels in the right ear and 46.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the both ears.  The diagnosis was bilateral sensorineural hearing loss.

In January 2011, the appellant testified that that he has difficulty hearing at certain frequencies and in certain situations, like when he is in a car he cannot hear other people.  He further testified that he had trouble with word recognition and higher pitched voices.

In April 2011, a VA audiology examination was conducted.  It reflects that puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
45
70
80
LEFT
25
55
60
65

The average puretone thresholds were 53.75 in the right ear and 51.25 in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 84 percent in the left ear.

VA outpatient treatment notes show complaints of hearing difficulty and that the appellant was issued hearing aids.

Analysis

A review of the evidence shows that, at worst, speech recognition ability of 86 percent in the right ear and 84 percent in the left ear.  Also, at worst, the average decibel loss was 53.75 decibels for the right ear and 51.25 decibels for the left ear.  Applying 38 C.F.R. § 4.85, Table VI to the April 2011 results, the appellant has a numeric designation of II for his right ear and II for his left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 0 percent disability evaluation for the service-connected bilateral hearing loss is warranted.

The pure tone thresholds for February 2008, July 2009, and April 2011 do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) because the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is not 55 decibels or more; and, as such, that provision is inapplicable.  Additionally, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not shown as the documented puretone threshold for the appellant are not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and thus, neither Table VI or Table VIa is applicable.  38 C.F.R. § 4.86(b).

To the extent that the appellant reports that his acuity is worse than evaluated, the Board has considered the statements and testimony.  He is both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, his lay statements are of limited probative value.

Accordingly, the claim for a compensable evaluation for hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  As noted above, ratings for hearing loss are determined by a mechanical application of the audiometric findings to the rating provisions and the Board is constrained by the applicable laws and regulations.  See Lendenmann supra.

The Board believes that a uniform disability evaluation is warranted.  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Fenderson and Hart, supra.
The Board has also given consideration to whether the schedular noncompensable evaluation is inadequate, thus requiring that the claim be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  See 38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the assigned schedular evaluation is not inadequate because the diagnostic criteria that are used for rating hearing loss do reasonably describe or contemplate the severity and symptomatology of the appellant's service-connected disability.  In that regard, a compensable rating may be provided for certain manifestations of service-connected hearing loss disability, but the medical evidence in this case reflects that those manifestations are not present.  The Board acknowledges the appellant's multiple complaints about not being able to hear certain frequencies and during some situations.  The Board further acknowledges that he has difficulty communicating in social and employment situations.  See Transcript of Videoconference Hearing; see also, Addendum dated May 2011 to Report of VA audiological examination dated April 2011.  However, a VA audiologist indicated in May 2011 that his "moderate degrees of hearing loss and excellent speech recognition ability would allow him to communicate effectively in most employment situations."

In view of the above, the Board finds that the appellant's bilateral hearing loss symptomatology is fully addressed by the applicable rating criteria because the criteria contemplate the hearing and communication difficulties expressed by the appellant.  Additionally, the evidence does not demonstrate other related factors, to include lost time from work or hospitalizations.  To the extent that the appellant's bilateral hearing loss disability may interfere with employment, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In the absence of any additional factors, referral of this appeal for consideration of an extraschedular rating is not warranted.

Accordingly, the claim is denied as the preponderance of the evidence is against the claim.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit- of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss disability is denied.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


